Citation Nr: 1142243	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association , 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred. 38 C.F.R. § 3.304(f) .

The Court, in Pentecost v. Principi, 16 Vet. App. 124   (2002), has held that a veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307   (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service.  See e.g., December 2006 VA examination report.  In this case, the Veteran contends that while he was on guard tower duty in 1970 near Qui Nhon the tower came under attack and the soldier he was on duty with was shot.  He also reported seeing graphic deaths of Vietnamese citizens and the death of a small Vietnamese child.  See e.g., February 2006 statement.

The Veteran does not have any decorations which denote combat service.  However, evidence of record verifies his service stressors.  Evidentiary development completed by the RO verifies that Qui Nhon experienced a small arms probe on June 6, 1970, as the Veteran had suggested.  Further, there is corroborative evidence that the Veteran was in Qui Nhon during the time in question.  Specifically, service personnel and treatment records establish that he was stationed in Qui Nhon during the time in question.  

The Veteran has indicated that he suffers from nightmares, sleep disturbances, depression, and anxiety.  See e.g., February 2006 statement.  The Veteran's wife also verified the Veteran suffers from sleep and mood disturbances.  See April 2006 statement.  

The Veteran was afforded a VA examination in December 2006.  At this examination the examiner noted symptoms including nightmares, social isolation, increased startle response, irritability, and emotional withdrawing and numbing.  The examiner reviewed the Veteran's statements regarding the guard tower incident as well as his claims of seeing Vietnamese people who had been brutally killed.  The examiner's opinion was that the traumatic in-service stressors were related to the Veteran's current condition.  The Board also notes that a September 2010 VA physician linked the Veteran's PTSD to his combat trauma in Vietnam.  

In sum, the Veteran has been diagnosed as having PTSD based on verified service stressors.  As such, the Veteran's claim of service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


